OPINION AND ORDER

Respondent acknowledges her failure to complete the New Lawyers Skills Program within the twelve (12) months following her October 1999 admission to the Kentucky Bar Association as required by SCR 3.652(5). This Court finds that Respondent has demonstrated no hardship or other good cause which would excuse her failure to complete the program. Accordingly, it is hereby ordered that:
(1) Respondent must complete the New Lawyer’s Skills Program scheduled for March 22-23, 2001, in Covington, Kentucky, and provide certification of her completion as provided in SCR 3.652(6). Successful completion of this program will satisfy only Respondent’s SCR 3.652 deficiency, and no educational credits earned at the program may be applied to this or future year’s CLE requirements.
(2) Respondent shall pay a fine of $250.00 to the Kentucky Bar Association within twenty (20) days of the date of this order.
(3) Respondent may not apply for a non-hardship extension pursuant to SCR 3.667(2) for completion of her Continuing Legal Education requirements in either the 2000-2001 or 2001-2002 educational year.
LAMBERT, C.J., COOPER, GRAVES, KELLER, STUMBO, and WINTERSHEIMER, J.J. concur.
JOHNSTONE, J., dissents and would order a short suspension.
ENTERED: March 14,2001.
/s/ Joseph E. Lambert CHIEF JUSTICE